 

Exhibit 10.27

 

WARRANT ISSUANCE AGREEMENT




WARRANT ISSUANCE AGREEMENT (this "Agreement"), dated as of June 24, 2013, by and
among Oxford Resource Partners, LP, a Delaware limited partnership, with
headquarters located at 41 South High Street, Suite 3450, Columbus, OH 43215
(the "Partnership"), Oxford Resources GP, LLC, a Delaware limited liability
company and the sole general partner of the Partnership, with headquarters
located at 41 South High Street, Suite 3450, Columbus, OH 43215 (the "General
Partner"), and the investors listed on the Schedule of Holders attached hereto
(individually, a "Holder" and collectively, the "Holders").




WHEREAS:




A.     The Partnership, the General Partner and each Holder is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the "1933 Act"), and Rule 506 of Regulation D ("Regulation D") as promulgated
by the United States Securities and Exchange Commission (the "SEC") under the
1933 Act.




B.     A wholly-owned Subsidiary of the Partnership is the borrower under a
Financing Agreement dated as of June [•], 2013 (as amended and in effect from
time to time, the "Financing Agreement") by and among the Partnership and each
Person (as defined below) named in the Lender Schedule attached thereto.




C.     To induce the Holders (or Affiliates thereof) to enter into the Financing
Agreement and make the Loans (as defined in the Financing Agreement) to the
Partnership, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Partnership and the
General Partner has agreed to issue the Partnership Warrants and General Partner
Warrants, respectively, described below to the Holders.




D.     The Partnership wishes to issue, upon the terms and conditions stated in
this Agreement and the Financing Agreement, (i) warrants, in substantially the
form attached hereto as Exhibit A (the "Common Unit Warrants"), representing the
right to acquire Common Units (as defined in the Third Amended and Restated
Agreement of Limited Partnership of the Partnership (the "Limited Partnership
Agreement")) (as exercised, collectively, the "Warrant Common Units"); and (ii)
warrants, in substantially the form attached hereto as Exhibit B (the
"Subordinated Unit Warrants", and together with the Common Unit Warrants, the
"Partnership Warrants"), representing the right to acquire Subordinated Units
(as defined in the Limited Partnership Agreement) (as exercised, collectively,
the "Warrant Subordinated Units", and together with the Warrant Common Units,
the "Partnership Warrant Units").




E.     The General Partner wishes to issue, upon the terms and conditions stated
in this Agreement and the Financing Agreement, warrants, in substantially the
form attached hereto as Exhibit C (the "General Partner Warrants", and together
with the Partnership Warrants, the "Warrants"), representing the right to
acquire Class B Units (as defined in the Third Amended and Restated Limited
Liability Agreement of the General Partner, as amended (the "Limited Liability
Company Agreement")) (as exercised, collectively, the "General Partner Warrant
Units", and together with the Partnership Warrant Units, the "Warrant Units").

 

 
 

--------------------------------------------------------------------------------

 

 


F.     Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Investors Rights’ Agreement,
substantially in the form attached hereto as Exhibit D (the "Investors’ Rights
Agreement") and an amendment to the Limited Liability Company Agreement (the
"LLC Agreement Amendment") and an amendment to the Limited Partnership Agreement
(the "Partnership Agreement Amendment"), pursuant to which the parties have made
certain agreements and arrangements regarding the Warrants and Warrant Units,
including provisions regarding the transfer thereof and certain registration
rights with respect to the Warrant Units under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.




G.     The Warrants and the Warrant Units collectively are referred to herein as
the "Securities".




NOW, THEREFORE, the Partnership, the General Partner and each Holder hereby
agree as follows:




1.             ISSUANCE OF WARRANTS.




(a)          Issuance of Warrants. On the Closing Date (as defined below),
subject to the terms and conditions of this Agreement, (i) the Partnership shall
issue, to each Holder, Partnership Warrants in the amounts set forth on the
Schedule of Holders, and (ii) the General Partner shall issue, to each Holder,
the General Partner Warrants in the amounts set forth on the Schedule of Holders
(the "Closing"). The issuance of the Warrants to the Holders at the Closing is
being made pursuant to the terms of the Financing Agreement, and no additional
consideration shall be payable by the Holders to the Partnership or the General
Partner with respect to the issuance of the Warrants. On the Closing Date, the
parties shall execute and deliver to the other the appropriate Transaction
Documents (as defined in Section 3(b)) to which it is a party.




(b)     Tax Reporting.  Each of the Partnership, the General Partner and the
Holders hereby acknowledge and agree that the aggregate fair market value of the
Warrants on the date hereof is $2,692,051, which amount shall be allocated to
the Warrants as follows: $2,672,051 to the Common Unit Warrants, $10,000 to the
Subordinated Unit Warrants and $10,000 to the General Partner Warrants.  Each of
the Partnership, the General Partner and the Holders shall prepare their
respective federal income tax returns in a manner consistent with this Section
1(b).




(c)          Closing. The date and time of the Closing (the "Closing Date")
shall be 10:00 a.m., New York City time, on the date hereof (or such other date
and time as is mutually agreed to by the Partnership, the General Partner and
each Holder), and shall occur concurrently with the closing of the transactions
contemplated by the Financing Agreement, at the offices of Schulte Roth & Zabel
LLP, 919 Third Avenue, New York, New York 10022.

 

 
-2-

--------------------------------------------------------------------------------

 

 




2.             EACH HOLDER'S REPRESENTATIONS AND WARRANTIES. Each Holder,
severally and not jointly, represents and warrants with respect to only itself
that:




(a)          No Public Sale or Distribution. Such Holder is (i) acquiring the
Warrants and (ii) upon exercise of the Warrants (other than pursuant to a net
issuance exercise as set forth in the Warrants)) will acquire the Warrant Units
issuable upon exercise of the Warrants, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that, by making the representations herein, such Holder does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Holder is acquiring the Securities hereunder in the ordinary course of its
business. Such Holder does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.
"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.




(b)          Accredited Investor Status. Such Holder is an "accredited investor"
as that term is defined in Rule 501(a) of Regulation D.




(c)          Reliance on Exemptions. Such Holder understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Partnership and the General Partner are relying in part upon the truth
and accuracy of, and such Holder's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Holder set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Holder to acquire the Securities.




(d)          Information. Such Holder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Partnership and materials relating to the offer and sale of the
Securities that have been requested by such Holder. Such Holder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Partnership and the General Partner. Neither such inquiries nor any other due
diligence investigations conducted by such Holder or its advisors, if any, or
its representatives shall modify, amend or affect such Holder's right to rely on
the Partnership's or the General Partner's representations and warranties
contained herein. Such Holder understands that its investment in the Securities
involves a high degree of risk. Such Holder has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.




(e)          No Governmental Review. Such Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

 
-3-

--------------------------------------------------------------------------------

 

 




(f)          Transfer or Resale. Such Holder understands that except as provided
in the Investors’ Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Holder shall have delivered to the Partnership
or the General Partner, as applicable, an opinion of counsel reasonably
acceptable to it to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Holder provides the Partnership or the General
Partner, as applicable, with reasonable assurance that such Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended (or a successor rule thereto) (collectively,
"Rule 144"); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) none of the Partnership, the General Partner or any
other Person is under any obligation to register the Securities under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of the Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Holder effecting a pledge of the Securities shall be required to provide
the Partnership or the General Partner, as applicable, with any notice thereof
or otherwise make any delivery to the Partnership or the General Partner, as
applicable, pursuant to this Agreement or any other Transaction Document,
including, without limitation, this Section 2(f).




(g)          Legends. Such Holder understands that the certificates or other
instruments representing the Warrants and, until such time as the resale of any
of the Warrant Units has been registered under the 1933 Act as and to the extent
contemplated by the Investors’ Rights Agreement, the certificates representing
the Warrant Units, except as set forth below, shall bear any legend as required
by the "blue sky" laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such certificates):




THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (the “Securities Act”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT WITHOUT RESTRICTION, OR (III) THE ISSUER OF
THE SECURITIES HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.
NOTWITHSTANDING THE FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF
THE SECURITIES OR ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS.

 

 
-4-

--------------------------------------------------------------------------------

 

 




The legend set forth above shall be removed and the Partnership or the General
Partner, as applicable, shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company ("DTC"), if, unless otherwise required by state securities laws, (i)
such Securities are registered for resale under the 1933 Act, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Partnership
or the General Partner, as applicable, with an opinion of counsel in a form
reasonably acceptable to it to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) the Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A. The Partnership or the General
Partner, as applicable, shall be responsible for the fees of its transfer agent
and all DTC fees associated with such issuance.




(h)          Validity; Enforcement. This Agreement and each Transaction Document
to which it is a party has been duly and validly authorized, executed and
delivered on behalf of such Holder and shall constitute the legal, valid and
binding obligations of such Holder enforceable against such Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.




(i)          No Conflicts. The execution, delivery and performance by such
Holder of this Agreement and each Transaction Document to which it is a party
and the consummation by such Holder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Holder, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Holder, except,
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Holder to perform its obligations hereunder.




3.             REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP.




The Partnership represents and warrants to each of the Holders that:

 

 
-5-

--------------------------------------------------------------------------------

 

 




(a)          Organization and Qualification. Each of the Partnership and its
"Partnership Subsidiaries" (which for purposes of this Agreement means any
entity in which the Partnership, directly or indirectly, owns any of the capital
stock or holds an equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their businesses as now being conducted. Each of the
Partnership and its Partnership Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Partnership Material Adverse Effect. As used in this Agreement, "Partnership
Material Adverse Effect" means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Partnership and its Partnership Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Partnership to perform its obligations under the Transaction Documents to
which it is a party. As used herein, "Transaction Documents" means this
Agreement, the Warrants, the Investors’ Rights Agreement, the LLC Agreement
Amendment, the Partnership Agreement Amendment and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement. The Partnership has furnished or made available
to each of the Holders true, correct and complete copies of its constituent
documents (including, without limitation, its Certificate of Limited Partnership
and the Limited Partnership Agreement), as amended and as in effect on the date
hereof.




(b)          Authorization; Enforcement; Validity. The Partnership has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party and to issue the Partnership
Warrants and the Partnership Warrant Units in accordance with the terms hereof
and thereof. The execution and delivery of the Transaction Documents to which it
is a party by the Partnership and the consummation by the Partnership of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Partnership Warrants and the issuance of Partnership Warrant
Units issuable upon exercise of the Partnership Warrants, have been duly
authorized by the Partnership and (other than the filing with the SEC of one or
more Registration Statements in accordance with the requirements of the
Investors’ Rights Agreement and other filings as may be required by state
securities agencies) no further filing, consent, or authorization is required by
the Partnership, the General Partner as its general partner or its
equityholders. This Agreement and the other Transaction Documents to which it is
a party have been duly executed and delivered by the Partnership, and constitute
the legal, valid and binding obligations of the Partnership, enforceable against
the Partnership in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.




(c)          Issuance of Securities. The issuance of the Partnership Warrants is
duly authorized and, upon issuance, the Partnership Warrants shall be validly
issued and free from all taxes, liens and charges with respect to the issue
thereof. Upon exercise in accordance with the Partnership Warrants, the
Partnership Warrant Units will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Units or Subordinated Units, as applicable.
Assuming the accuracy of each of the representations and warranties set forth in
Section 2 of this Agreement, the offer and issuance by the Partnership of the
Partnership Warrants and the Partnership Warrant Units is exempt from
registration under the 1933 Act.

 

 
-6-

--------------------------------------------------------------------------------

 

 




(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Partnership and the
consummation by the Partnership of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Partnership Warrants
and the Partnership Warrant Units) will not (i) result in a violation of any
certificate of limited partnership, articles of organization, certificate of
formation or other constituent documents of the Partnership or any of its
Partnership Subsidiaries, any equity interests of the Partnership or any of its
Partnership Subsidiaries or the limited partnership agreement, bylaws or
operating agreement of the Partnership or any of its Partnership Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Partnership or any
of its Partnership Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations and the rules and regulations of the
New York Stock Exchange (the "Principal Market") and applicable laws of the
State of Delaware applicable to the Partnership or any of its Partnership
Subsidiaries or by which any property or asset of the Partnership or any of its
Partnership Subsidiaries is bound or affected).




(e)          Consents. Neither the Partnership nor any of its Partnership
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or
regulatory or self-regulatory agency or other Person in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Partnership is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the Closing Date, and the Partnership
and its Partnership Subsidiaries are unaware of any facts or circumstances that
might prevent the Partnership from obtaining or effecting any of the
registrations, applications or filings pursuant to the preceding sentence. The
Partnership is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Units in the foreseeable future. The issuance by the
Partnership of the Securities shall not have the effect of delisting or
suspending the Common Units from the Principal Market.




(f)          Acknowledgment Regarding Holder's Purchase of Securities. The
Partnership acknowledges and agrees that each Holder is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Holder is (i)
an officer or director of the Partnership or any of its Partnership
Subsidiaries, (ii) an "affiliate" of the Partnership or any of its Partnership
Subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the
Partnership, a "beneficial owner" of more than 10% of the Common Units (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the "1934 Act")). The Partnership further acknowledges that no Holder
is acting as a financial advisor or fiduciary of the Partnership or any of its
Partnership Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Holder or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Holder's purchase of the
Securities issued by the Partnership. The Partnership further represents to each
Holder that the Partnership's decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Partnership and its
representatives.

 

 
-7-

--------------------------------------------------------------------------------

 

 




(g)          No General Solicitation. None of the Partnership, any of its
Partnership Subsidiaries or affiliates, or any Person acting on its or their
behalf has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities issued by the Partnership. The Partnership shall be responsible for
the payment of any placement agent's fees, financial advisory fees, or brokers'
commissions (other than for persons engaged by any Holder or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Partnership shall pay, and hold each Holder harmless against, any liability,
loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim.




(h)          No Integrated Offering. None of the Partnership, its Partnership
Subsidiaries, any of their affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities issued by the Partnership under the 1933
Act, whether through integration with prior offerings or otherwise, or cause
this offering of the Securities issued by the Partnership to require approval of
equityholders of the Partnership for purposes of the 1933 Act or any applicable
equityholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Partnership are listed or designated. None of the
Partnership, its Partnership Subsidiaries, their affiliates or any Person acting
on their behalf will take any action or steps referred to in the preceding
sentence that would require registration of any of the Securities issued by the
Partnership under the 1933 Act or cause the offering of the Securities issued by
the Partnership to be integrated with other offerings for purposes of any such
applicable equityholder approval provisions.




(i)          Application of Takeover Protections; Rights Agreement. The
Partnership and the General Partner have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Limited
Partnership or the laws of the jurisdiction of its formation which is or could
become applicable to any Holder as a result of the transactions contemplated by
this Agreement, including, without limitation, the Partnership's issuance of the
Partnership Warrants and Partnership Warrant Units and any Holder's ownership
thereof. The Partnership has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Units or
a change in control of the Partnership.


 

(j)          Capitalization. The number and type of all authorized, issued and
outstanding partnership interests or rights of the Partnership has been set
forth in Schedule 3(j) hereof. Schedule 3(j) sets forth all of the Record
Holders (as defined in the Limited Partnership Agreement) of the Subordinated
Units and each such Record Holder's ownership thereof as of the date hereof. All
of such outstanding partnership interests are duly authorized and have been, or
upon issuance will be, validly issued and fully paid and nonassessable. Except
as set forth on Schedule 3(j), there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any equity interests of the Partnership or any of its
Partnership Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Partnership or any of its Partnership Subsidiaries is
or may become bound to issue additional equity interests of the Partnership or
any of its Partnership Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
equity interests of the Partnership or any of its Partnership Subsidiaries. No
partnership interests or securities of the Partnership are entitled to
preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities issued by the Partnership.
The Partnership does not have any stock appreciation rights or "phantom stock"
plans or agreements or any similar plan or agreement other than the long-term
incentive plan currently in effect. The Partnership has made, since its
inception, distributions in respect of its Common Units, Subordinated Units and
General Partner Units (as defined in the Limited Partnership Agreement) in the
amounts and at the times set forth in Schedule 3(j). Schedule 3(j) discloses the
Cumulative Common Unit Arrearages (as defined in the Limited Partnership
Agreement) under the Limited Partnership Agreement as of the date hereof.




(k)          Eligibility for Registration. The Partnership is eligible to
register the Warrant Common Units for resale by the Holders using Form S-3
promulgated under the 1933 Act.




(l)     Transfer Taxes. On the Closing Date, all transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Partnership Warrants to be sold to each Holder
hereunder will be, or will have been, fully paid or provided for by the
Partnership, and all laws imposing such taxes will be or will have been complied
with.




(m)     Investment Company Status. The Partnership is not, and upon consummation
of the sale of the Securities issued by the Partnership, and for so long any
Holder holds any Securities issued by the Partnership, will not be, an
"investment company," a company controlled by an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" as such terms are defined in the Investment Company Act of
1940, as amended.




(n)     Shell Company Status. The Partnership is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).




(o)     Qualified Publicly Traded Partnership. As of the date hereof and for so
long as any of the Partnership Warrants or any equity interests in the
Partnership issued pursuant to the exercise of the Partnership Warrants are
outstanding and held by any of the Holders (or any of its Affiliates), the
Partnership is, and will remain, a "qualified publicly traded partnership" as
defined in Section 851(h) of the U.S. Internal Revenue Code of 1986, as amended.

 

 
-8-

--------------------------------------------------------------------------------

 

 




4.             REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER.




The General Partner represents and warrants to each of the Holders that:




(a)          Organization and Qualification. Each of the General Partner and its
"General Partner Subsidiaries" (which for purposes of this Agreement means any
entity other than the Partnership in which the General Partner, directly or
indirectly, owns any of the capital stock or holds an equity or similar
interest) are entities duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
businesses as now being conducted. Each of the General Partner and its General
Partner Subsidiaries is duly qualified as a foreign entity to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a General Partner Material Adverse
Effect. As used in this Agreement, "General Partner Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the General Partner and its General Partner Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the General Partner to perform its obligations under the Transaction
Documents to which it is a party. The General Partner has furnished or made
available to each of the Holders true, correct and complete copies of its
constituent documents (including, without limitation, its Certificate of
Formation and the Limited Liability Company Agreement), as amended and as in
effect on the date hereof.




(b)          Authorization; Enforcement; Validity. The General Partner has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party and to issue the General
Partner Warrant and General Partner Warrant Units in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents to
which it is a party by the General Partner and the consummation by the General
Partner of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the General Partner Warrants and the issuance of the
General Partner Warrant Units issuable upon exercise of the General Partner
Warrants have been duly authorized by the General Partner's members and (other
than filings as may be required by state securities agencies) no further filing,
consent, or authorization is required by the General Partner or its
equityholders. This Agreement and the other Transaction Documents to which it is
a party have been duly executed and delivered by the General Partner, and
constitute the legal, valid and binding obligations of the General Partner,
enforceable against the General Partner in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.

 

 
-9-

--------------------------------------------------------------------------------

 

 




(c)          Issuance of Securities. The issuance of the General Partner
Warrants is duly authorized and, upon issuance, the General Partner Warrants
shall be validly issued and free from all taxes, liens and charges with respect
to the issue thereof. Upon exercise in accordance with the General Partner
Warrants, the General Partner Warrant Units will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Class B Units. Assuming the accuracy of
each of the representations and warranties set forth in Section 2 of this
Agreement, the offer and issuance by the General Partner of the General Partner
Warrants and the General Partner Warrant Units is exempt from registration under
the 1933 Act.




(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the General Partner and the
consummation by the General Partner of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the General Partner
Warrants and the General Partner Warrant Units) will not (i) result in a
violation of any certificate of formation or other constituent documents of the
General Partner or any of its General Partner Subsidiaries, any equity interests
of the General Partner or any of its General Partner Subsidiaries or the limited
liability company agreement of the General Partner or any of its General Partner
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
General Partner or any of its General Partner Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and
applicable laws of the State of Delaware applicable to the General Partner or
any of its General Partner Subsidiaries or by which any property or asset of the
General Partner or any of its General Partner Subsidiaries is bound or
affected).




(e)          Consents. Neither the General Partner nor any of its General
Partner Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
regulatory or self-regulatory agency or other Person in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the General Partner is required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the Closing Date, and the General
Partner and its General Partner Subsidiaries are unaware of any facts or
circumstances that might prevent the General Partner from obtaining or effecting
any of the registration, application or filings pursuant to the preceding
sentence.




(f)          Acknowledgment Regarding Holder's Purchase of Securities. The
General Partner acknowledges and agrees that each Holder is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Holder is (i)
an officer or director of the General Partner or any of its General Partner
Subsidiaries or (ii) an "affiliate" of the General Partner or any of its General
Partner Subsidiaries (as defined in Rule 144). The General Partner further
acknowledges that no Holder is acting as a financial advisor or fiduciary of the
General Partner or any of its General Partner Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Holder or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Holder's purchase of the Securities issued by the General Partner. The General
Partner further represents to each Holder that the General Partner's decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by the General Partner and its representatives.

 

 
-10-

--------------------------------------------------------------------------------

 

 




(g)          No General Solicitation. None of the General Partner, any of its
General Partner Subsidiaries or affiliates, or any Person acting on its or their
behalf has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities issued by the General Partner. The General Partner shall be
responsible for the payment of any placement agent's fees, financial advisory
fees, or brokers' commissions (other than for persons engaged by any Holder or
its investment advisor) relating to or arising out of the transactions
contemplated hereby. The General Partner shall pay, and hold each Holder
harmless against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any such
claim.




(h)          No Integrated Offering. None of the General Partner, its General
Partner Subsidiaries, any of their affiliates, or any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities issued by the General Partner under the
1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities issued by the General Partner to require
approval of equityholders of the General Partner for purposes of the 1933 Act or
any applicable equityholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the General Partner are listed or designated.
None of the General Partner, its General Partner Subsidiaries, their affiliates
or any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities issued by the General Partner under the 1933 Act or cause the
offering of the Securities issued by the General Partner to be integrated with
other offerings for purposes of any such applicable equityholder approval
provisions.




(i)          Application of Takeover Protections; Rights Agreement. The General
Partner has taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Limited Liability Company Agreement or the laws of the jurisdiction of
its formation which is or could become applicable to any Holder as a result of
the transactions contemplated by this Agreement, including, without limitation,
the General Partner's issuance of the General Partner Warrants and the General
Partner Warrant Units and any Holder's ownership thereof. The General Partner
has not adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Units (as defined in the Limited
Liability Company Agreement) or a change in control of the General Partner.

 

 
-11-

--------------------------------------------------------------------------------

 

 




(j)          Capitalization. The number and type of all authorized, issued and
outstanding limited liability company interests or rights of the General Partner
has been set forth in Schedule 4(j) hereof. Schedule 4(j) sets forth all of the
Members' (as defined in the Limited Liability Company Agreement) ownership of
the Units as of the date hereof. All of such outstanding limited liability
company interests are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as set forth on
Schedule 4(j), there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
equity interests of the General Partner or any of its General Partner
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the General Partner or any of its General Partner Subsidiaries is or may become
bound to issue additional equity interests of the General Partner or any of its
General Partner Subsidiaries or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any equity
interests of the General Partner or any of its General Partner Subsidiaries. No
limited liability company interests or securities of the General Partner are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents. There
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities issued by the General
Partner. The General Partner does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
General Partner has made, since its inception, distributions in respect of its
units in the amounts and at the times set forth in Schedule 3(j).




(k)     Transactions With Affiliates. None of the officers, directors or
employees of the General Partner or any of its General Partner Subsidiaries is
presently a party to any transaction with the General Partner or any of its
General Partner Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
General Partner or any of its General Partner Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.




(l)     Incentive Distribution Rights and General Partner Units. The General
Partner owns 100% of the Incentive Distribution Rights (as defined in the
Limited Partnership Agreement) of the Partnership and 100% of the General
Partner Units (as defined in the Limited Partnership Agreement) of the
Partnership, and has not transferred, or entered into any agreement to transfer,
any of such Incentive Distribution Rights or General Partner Units to any
Person.




(m)     Business. From the time the General Partnership was originally formed,
it has not engaged in any business or activity other than acting as the general
partner of the Partnership and holding Partnership Securities (as defined in the
Limited Partnership Agreement) of the Partnership.

 

 
-12-

--------------------------------------------------------------------------------

 

 




(n)     Transfer Taxes. On the Closing Date, all transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the General Partner Warrants to be sold to each Holder
hereunder will be, or will have been, fully paid or provided for by the General
Partner, and all laws imposing such taxes will be or will have been complied
with.




5.             COVENANTS.




(a)          Form D and Blue Sky. Each of the Partnership and the General
Partner agrees to file a Form D respect to the Securities to be issued by it as
required under Regulation D when such Securities are sold pursuant to the
provisions of Regulation D and to provide a copy thereof to each Holder promptly
after such filing. Each of the Partnership and the General Partner agrees to use
its reasonable efforts to register or qualify the Securities under all
applicable state securities or "Blue Sky" laws of such jurisdictions as any
Investor shall reasonably request in writing; provided, however, that neither
the Partnership nor the General Partnership will be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action that would subject it to general service of process in
any such jurisdiction where it is not then so subject.




(b)          Reporting Status. Until the date on which the Holders shall have
sold all the Partnership Warrant Units and none of the Partnership Warrants are
outstanding (the "Reporting Period"), the Partnership shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Partnership shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and the
Partnership shall take all actions necessary to maintain its eligibility to
register the Warrant Common Units for resale by the Investors on Form S-3.




(c)          Financial Information. The Partnership agrees to send the following
to each Holder during the Reporting Period: (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any
Current Reports on Form 8-K (or any analogous reports under the 1934 Act) and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
or e-mailed copies of all press releases issued by the Partnership or any of its
Partnership Subsidiaries, and (iii) copies of any notices and other information
made available or given to the equityholders of the Partnership generally,
contemporaneously with the making available or giving thereof to the
equityholders. Until the date on which the Holders shall have sold all the
General Partner Warrant Units and none of the General Partner Warrants are
outstanding, the General Partner agrees to send the following to each Holder:
(i) on the same day as the release thereof, facsimile or e-mailed copies of all
press releases issued by the General Partner or any of its General Partner
Subsidiaries, and (ii) copies of any notices and other information made
available or given to the equityholders of the General Partner generally,
contemporaneously with the making available or giving thereof to the
equityholders. As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

 
-13-

--------------------------------------------------------------------------------

 

 




(d)          Listing. The Partnership shall promptly secure the listing of all
of the Warrant Common Units upon each national securities exchange and automated
quotation system, if any, upon which the Common Units are then listed (subject
to official notice of issuance) and shall maintain such listing of all Warrant
Common Units from time to time issuable under the terms of the Transaction
Documents. The Partnership shall maintain the authorization for quotation of the
Common Units on the Principal Market. Neither the Partnership nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Units on the Principal Market. The
Partnership shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(e).     




(e)     Pledge of Securities. Each of the Partnership and the General Partner
acknowledges and agrees that the Securities may be pledged by a Holder in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Holder effecting a pledge of Securities shall be required to provide the
Partnership or the General Partner with any notice thereof or otherwise make any
delivery to the Partnership or the General Partner pursuant to this Agreement or
any other Transaction Document, including, without limitation, Section 2(f)
hereof; provided that a Holder and its pledgee shall be required to comply with
the provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. Each of the Partnership and the
General Partner hereby agrees to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by a Holder.




(f)          Existence. So long as any Holder beneficially owns any Partnership
Warrants or Partnership Warrant Units, the Partnership shall maintain its
limited partnership existence and shall not be party to any Fundamental
Transaction (as defined in the Partnership Warrants) unless the Partnership is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Partnership Warrants. So long as any Holder beneficially owns
any General Partner Warrants or General Partner Warrant Units, the General
Partner shall maintain its limited liability existence and shall not be party to
any Fundamental Transaction (as defined in the General Partner Warrants) unless
the General Partner is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the General Partner Warrants.




(g)     Public Information. At all times during the period commencing from the
six (6) month anniversary of the Closing Date and ending at such time that all
of the Warrant Common Units, if a registration statement is not available for
the resale of all of the Warrant Common Units, may be sold without restriction
or limitation pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1), the Partnership shall: (i) make and keep public
information available, as those terms are understood and defined in Rule 144;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Partnership under the 1933 Act and the 1934 Act so long as the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and (iii) furnish to each Investor so long as such
Investor owns Common Unit Warrants or Warrant Common Units, promptly upon
request, (i) a written statement by the Partnership, if true, that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, and (ii) such other information as may be reasonably requested to permit
the Investor to sell such securities pursuant to Rule 144 without registration.

 

 
-14-

--------------------------------------------------------------------------------

 

 




6.             OMITTED.




7.             MISCELLANEOUS.




(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original and
not a facsimile signature.




(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.




(d)          Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 
-15-

--------------------------------------------------------------------------------

 

 




(e)          Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Holders, the Partnership, the General Partner, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, none of the Partnership, the General Partner or any Holder
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Partnership, the General Partner and the
holders of at least fifty percent (50%) of the aggregate amount of each class of
the Securities issuable under the Warrants (the "Required Holders"), and any
amendment to this Agreement made in conformity with the provisions of this
Section 7(e) shall be binding on all Holders and holders of Securities; provided
that any such amendment that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Holder relative to the comparable rights and obligations of the other
Holders shall require the prior written consent of such adversely affected
Holder. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the applicable Securities then outstanding. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents and holders of the Warrants. The
Partnership has not, directly or indirectly, made any agreements with any
Holders relating to the terms or conditions of the transactions contemplated by
the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Partnership confirms that, except as set
forth in this Agreement, no Holder has made any commitment or promise or has any
other obligation to provide any financing to the Partnership or otherwise.




(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

 
-16-

--------------------------------------------------------------------------------

 

 




If to the Partnership:




Oxford Resource Partners, LP

41 South High Street, Suite 3450

Columbus, OH 43215

Telephone: (614) 643-0332

Facsimile: (614) 754-7100
Attention: Chief Legal Officer

E-mail: dmaher@oxfordresources.com

 




With a copy to:




Squire Sanders (US) LLP

2000 Huntington Center

41 South High Street

Columbus, Ohio 43215
Telephone: (614) 365-2700
Facsimile: (614) 365-2499
Attention: Donald W. Hughes

E-mail: Don.Hughes@squiresanders.com

 

If to the General Partner:




Oxford Resources GP, LLC

41 South High Street, Suite 3450

Columbus, OH 43215

Telephone: (614) 643-0332

Facsimile: (614) 754-7100
Attention: Chief Legal Officer

E-mail: dmaher@oxfordresources.com

 




With a copy to:




Squire Sanders (US) LLP

2000 Huntington Center

41 South High Street

Columbus, Ohio 43215
Telephone: (614) 365-2700
Facsimile: (614) 365-2499
Attention: Donald W. Hughes

E-mail: Don.Hughes@squiresanders.com

 

If to a Holder, to its address and facsimile number set forth on the Schedule of
Holders, with copies to such Holder's representatives as set forth on the
Schedule of Holders,

 

 
-17-

--------------------------------------------------------------------------------

 

 




with a copy (for informational purposes only) to:




Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:  (212) 756-2000

Facsimile:     (212) 593-5955

Attention:    Frederic L. Ragucci, Esq.

                      and Robert Goldstein

E-mail:          frederic.ragucci@srz.com

                      and robert.goldstein@srz.com

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.




(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants. The Partnership shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Partnership is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants). A Holder may
assign some or all of its rights hereunder without the consent of the
Partnership, in which event such assignee shall be deemed to be a Holder
hereunder with respect to such assigned rights.




(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.




(i)          Survival. The representations and warranties of the Holders, the
Partnership and the General Partner contained in Sections 2, 3 and 4, and the
agreements and covenants set forth in Sections 5 and 7, shall survive the
Closing. Each Holder shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.




(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 
-18-

--------------------------------------------------------------------------------

 

 




(k)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.




(l)          Remedies. Each Holder and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, each of
the Partnership and the General Partner recognizes that, in the event that it
fails to perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Holders. Each of the Partnership and the General Partner therefore agrees
that the Holders shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.




(m)          Independent Nature of Holders' Obligations and Rights. The
obligations of each Holder under any Transaction Document are several and not
joint with the obligations of any other Holder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as, and each of the
Partnership and the General Partner acknowledges that the Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group, and neither the Partnership nor the General Partner shall
assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents and each of the Partnership and the
General Partner acknowledges that the Holders are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each of the Partnership and the General Partner
acknowledges and each Holder confirms that it has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. Each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.




[Signature Page Follows]

 

 
-19-

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




 




 

PARTNERSHIP:

 

OXFORD RESOURCE PARTNERS, LP

 

By:  Oxford Resources GP, LLC,

its general partner

 

 

 

By: /s/ Daniel M. Maher
       Daniel M. Maher, Senior Vice President

 

[Signature Page to Warrant Issuance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




 




 

GENERAL PARTNER:

 

OXFORD RESOURCES GP, LLC

 

 

 

 

By: /s/ Daniel M. Maher
       Daniel M. Maher, Senior Vice President

 

[Signature Page to Warrant Issuance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




 

HOLDERS:

 

 

TENNENBAUM OPPORTUNITIES

PARTNERS V, LP

 

 

By: /s/ Howard M. Levkowitz

Name: Howard M. Levkowitz

Title: Managing Partner

 

[Signature Page to Warrant Issuance Agreement]

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




 

HOLDERS:

 

 

TENNENBAUM OPPORTUNITIES FUND

VI, LLC

 

 

By: /s/ Howard M. Levkowitz

Name: Howard M. Levkowitz

Title: Managing Partner

 


[Signature Page to Warrant Issuance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




HOLDERS:

 

OXFORD RESOURCE HOLDINGS, LLC

 

By TENNENBAUM OPPORTUNITIES PARTNERS V, LP

 

Its Member

         

By Tennenbaum Capital Partners, LLC

   

Its Investment Manager

        By:

/s/ Howard M. Levkowitz

   

Name: Howard M. Levkowitz

   

Title: Managing Partner

       

By TENNENBAUM OPPORTUNITIES FUND VI, LLC

 

Its Member

         

By Tennenbaum Capital Partners, LLC

   

Its Investment Manager

        By: /s/ Howard M. Levkowitz    

Name: Howard M. Levkowitz

   

Title: Managing Partner

 

 


[Signature Page to Warrant Issuance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




 




HOLDERS:

 

A544 ACQUISITION LLC

 

By:  PIMCO Distressed Credit Fund, L.P.,

its managing member

 

By:  PIMCO GP VII, its general partner

 

By:  Pacific Investment Management Company

LLC, its managing member

 

By: /s/ Adam L. Gubner                           

       Name: Adam L. Gubner

       Title: Senior Vice President

 


[Signature Page to Warrant Issuance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Holder, the Partnership and the General Partner have
caused their respective signature page to this Agreement to be duly executed as
of the date first written above.




 




HOLDERS:

 

A544 ACQUISITION-B LLC

 

By:  PIMCO Distressed Credit Fund B, L.P.,

its managing member

 

By:  PIMCO GP VII, its general partner

 

By:  Pacific Investment Management Company

LLC, its managing member

 

By: /s/ Adam L. Gubner                           

       Name: Adam L. Gubner

       Title: Senior Vice President

 

[Signature Page to Warrant Issuance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF HOLDERS




 

 

Holder

Address and Facsimile Number

Common Unit Warrants

Subordinated Unit Warrants

General Partner Warrants

 

Tennenbaum Opportunities Partners V, LP

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention:Asher Finci

Facsimile: (310) 899-4950

 

 

702,034

651,246

 

 

Tennenbaum Opportunities Fund VI, LLC

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention:Asher Finci

Facsimile: (310) 899-4950

 

601,743

 

558,211

   

Oxford Resource Holdings, LLC

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention:Asher Finci

Facsimile: (310) 899-4950

   

157.472048

 

A 544 Acquisition LLC

 

 514,992

477,735

62.201459

 

A 544 Acquisition-B LLC

 

 136,897

126,993

16.534565

                                        Total

 1,955,666

1,814,185

236.208072

 


